DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 02/18/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 and 05/03/2022 are being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
As to claim 8, applicant recites “the second buffering material is disposed at at least one…” which appears to missing a word.  For the purpose of examination, examiner presumes applicant is missing the word “the” in between two “at” and the sentence should be “the second buffering material is disposed at the at least one…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “the first sheet-shaped web, the fibers are orientated in a plane direction of the first sheet shaped web” which is not clear and not understand which “plane direction” applicant is referring to. Is applicant referring to X—axis plane direction? Y-axis plane direction? Or Z-axis plane direction?  Clarification is required.  For the purpose of examination, since in applicant’s drawing Figure 3 shows the fiber is oriented in Y direction and also in the lower part of Figure 3, showing that the fiber is oriented in different direction of X and Y plane.  Examiner presumes that the fiber oriented to the X and Y axis plane direction. 
As to claim 1, applicant recited “an end surface” which is not clear which structure is referring to as “an end surface”.  Examiner annotate applicant’s Figure 8 below to show all the possible end surfaces in the first buffering member.  Clarification is required.
 
    PNG
    media_image1.png
    414
    520
    media_image1.png
    Greyscale

As to claim 7, applicant recited “an end surface” in line 5, which is also not clear which structure is referring to as “an end surface”.  Examiner annotate applicant’s Figure 8 below to show all the possible end surfaces in the first buffering member.  Clarification is required.


    PNG
    media_image2.png
    369
    571
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (3,777,882) in view of Stump (3,648,920).
As to claim 1, McIntyre discloses an accommodating body comprising a first accommodating body (18) that has a first bottom portion (30) ; and a first buffering material (24) that has a first pressure receiving surface coming into contact with an accommodated article accommodated in the first accommodating body (as shown in Figure 2, the first pressure receiving surface is considered as the top surface of the first buffering member, and the first buffering material is used in an orientation with which an end surface of the first sheet-shaped web serves as the first pressure receiving surface (since applicant does not specified which surface is the end surface, examiner presumes that when the first buffering material is placed within the first accommodating body, the top surface serves as the first pressure receiving surface which also in contact with accommodated articles as shown in Figure 3).  However, McIntyre does not specifically disclose the at least one first sheet-shaped web that contains fibers and a bonding material that bonds the fibers, wherein in the first sheet-shaped web, the fibers are oriented in a plane direction of the first sheet-shaped web.  However, Stump discloses a tubular buffer material with axially oriented material such as fibers extending longitudinally of the tubular buffer structure and bonded together with convolutions of the material bonded together (the fiber material are bonded together with adhesive and/or impregnated with a hardening material such as an adhesive or resin, column 4, lines 55-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam material with fiber orientate at the same direction at the plane direction as taught by Stump in order to provide additional strength to support the articles store and response to the force against compression of from the article.
	As to claim 3, McIntyre as modified further discloses the first buffering material (24) is disposed at the first bottom portion (Figure 2 shows the buffering material 24 is at the first bottom portion).
	As to claim 4, McIntyre as modified further disclose the first buffering material has a positioning portion that positions the accommodated article (as shown in Figure 3, the compression of the material forming a positioning portion that positions the accommodated articles).  
	As to claim 6, McIntyre as modified further comprising a second accommodating body (10) that has a second bottom portion and accommodates the first accommodating body (Figure 3 shows that the second accommodate body 10 accommodate plurality of first accommodating bodies); and a second buffering material  (19 and 21) that comes into contact with the first accommodating body accommodated in the second accommodating body (as shown in Figure 3 at least the second buffering member 21 comes in contact with the first accommodating body).
	 As to claim 7, McIntyre as modified further discloses the second buffering material (21) has a second pressure receiving surface coming into contact with the first accommodating body (as shown in Figure 3, the top surface of the second buffering material act as pressure receiving surface).  However, McIntyre as modified does not disclose the at least one second sheet-shaped web that contains fibers and a bonding material that bonds the fibers, and the second buffering material is used in an orientation with which an end surface of the second sheet-shaped web serves as the second pressure receiving surface.  However, Stump discloses a tubular buffer material with axially oriented material such as fibers extending longitudinally of the tubular buffer structure and bonded together with convolutions of the material bonded together (the fiber material are bonded together with adhesive and/or impregnated with a hardening material such as an adhesive or resin, column 4, lines 55-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam material with fiber orientate at the same direction at the plane direction as taught by Stump in order to provide additional strength to support the articles store and response to the force against compression of from the article.
	As to claim 8, McIntyre as modified further discloses the second accommodating body has a side wall (inner sidewall 10)  that is provided to stand from the second bottom portion, and the second buffering material is disposed at the at least one of the second bottom portion and the side wall (as shown in Figure 2, the second buffering material 19 and 21 are disposed at the second bottom portion and the sidewall).
	 As to claim 9,   McIntyre as modified further discloses the second accommodating body has a lid body (4), and the second buffering material is disposed at the lid body (the lid body 4 further comprises a buffering member 17 attached to the lid body 4).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (3,777,882) in view of Stump (3,648,920).
As to claim 1, McIntyre discloses an accommodating body comprising a first accommodating body (10) that has a first bottom portion (as shown in Figure 2, the inner shell 10 comprises bottom portion) ; and a first buffering material (19) that has a first pressure receiving surface coming into contact with an accommodated article accommodated in the first accommodating body (as shown in Figure 3, the first pressure receiving surface is considered as the top surface of the first buffering member 19), and the first buffering material is used in an orientation with which an end surface of the first sheet-shaped web serves as the first pressure receiving surface (since applicant does not specified which surface is the end surface, examiner presumes that when the first buffering material is placed within the first accommodating body, the top surface serves as the first pressure receiving surface which also in contact with accommodated articles as shown in Figure 3).  However, McIntyre does not specifically disclose the at least one first sheet-shaped web that contains fibers and a bonding material that bonds the fibers, wherein in the first sheet-shaped web, the fibers are oriented in a plane direction of the first sheet-shaped web.  However, Stump discloses a tubular buffer material with axially oriented material such as fibers extending longitudinally of the tubular buffer structure and bonded together with convolutions of the material bonded together (the fiber material are bonded together with adhesive and/or impregnated with a hardening material such as an adhesive or resin, column 4, lines 55-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam material with fiber orientate at the same direction at the plane direction as taught by Stump in order to provide additional strength to support the articles store and response to the force against compression from the article.

As to claim 5,  McIntyre as modified further discloses the first accommodating body has a partitioning portion (21, as shown in Figure 1, the partition 21 is place within the accommodating body) that partitions inside of the first accommodating body (the partition comprises multiple compartments that partition the first accommodating body), and the first buffering material (19) has a support portion that supports the partitioning portion (as shown in Figure 2 and 3, the first buffering material 19 having upper surface that is considered as a supporting portion that supports the partition 21).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736